Case 3:19-cv-01878-L-BN Document 21 Filed 08/12/20                 Page 1 of 1 PageID 1906



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

DARREN LAMAR L.,                                §
                                                §
         Plaintiff,                             §
                                                §
v.                                              §          Civil Action No. 3:19-cv-1878-L
                                                §
ANDREW M. SAUL, Commissioner of                 §
Social Security Administration,                 §
                                                §
         Defendant.                             §

                                            ORDER

       This social security appeal was referred to United States Magistrate David L. Horan, who

entered the Finding, Conclusions, and Recommendations of the United States Magistrate Judge

(“Report”) (Doc. 20) on July 20, 2020, recommending that the court reverse the Commissioner’s

decision and remand this action for further proceedings. No objections to the Report were filed.

       Having reviewed the pleadings, briefs, file, record in this case, and Report, the court

determines that the magistrate judge’s findings and conclusions are correct, and accepts them as

those of the court. Accordingly, the Commissioner’s decision is reversed, and this action is

remanded for further proceedings consistent with the magistrate judge’s Report.

       It is so ordered this 12th day of August, 2020.


                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Solo Page
